Citation Nr: 0930270	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin disability, 
described as fungus infection of the hands and feet. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to May 
1985.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in July 2008.

Further, the issue of entitlement to service connection for 
low back disability was also on appeal and remanded by the 
Board.  However, a subsequent rating decision in June 2009 
granted service connection for degenerative lumbar disc 
disease L5-S1, status post fusion.  Thus, as this was a full 
grant of the benefit sought on appeal, this issue is no 
longer in appellate status. 


FINDING OF FACT

The Veteran does not currently have a skin disability for 
purposes of service connection.


CONCLUSION OF LAW

Skin disability was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in February 2003 and September 2008 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in February 2003, which was prior to 
the April 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the September 2008 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in a subsequent 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the September 2008 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records and a VA examination report.  The 
Veteran has indicated that after service he only received 
treatment for his skin disability from Drs. Bakshandeh and 
Geryl.  In February 2003, the RO requested treatment records.  
However, the request was returned as undeliverable.  Per the 
Board's remand, in the September 2008 VCAA notice, the RO 
notified that the Veteran that it was unable to obtain these 
records.  Importantly, in a September 2008 statement, the 
Veteran indicated that the doctors had retired and were no 
longer in the area.  Thus, the Board finds that the RO has 
met its duty to assist and the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded a VA examination in October 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal includes the issue of entitlement to 
service connection for skin disability, described as fungus 
infection of the hands and feet.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records showed that in January 1983, the 
Veteran complained of ring worm for 48 hours and the 
assessment was tinea of right fifth finger.  In April 1984, 
the Veteran was diagnosed with tinea of the hands and nails.  
Further, a February 1985 service treatment record showed 
fungus of the fingernails of the right hand.  The assessment 
was assumed fungal rash.  An April 1985 service treatment 
records indicated that the Veteran was using Grispeg to treat 
fungus on the right hand.  However, significantly, an April 
1985 service examination prior to discharge showed that the 
Veteran's skin was clinically evaluated as normal.  
Nevertheless, a subsequent treatment record indicated that 
the Veteran received a refill for Grispeg.  There are no post 
service treatment records of record concerning a skin 
disability.  

In his notice of disagreement and substantive appeal, the 
Veteran claimed he contracted a fungal infection of his nails 
while stationed in Cuba.  He was treated with Grispeg and it 
went away.  However, it returned after he was discharged from 
service.  Nevertheless, in a subsequent April 2008 statement, 
the Veteran stated that the issue had been resolved and was 
no longer a problem and he did not know why the issue was 
being addressed.   Moreover, despite his previous claims, in 
a September 2008 statement, the Veteran stated that he was 
not filing for the skin problem he contracted in Cuba.  

On remand, the Veteran was afforded a VA examination in 
October 2008.  The claims file was reviewed.  The Veteran 
reported having a nail fungus in Cuba and after service.  The 
condition was eventually treated with terbinafine oral, which 
was curative.  The Veteran reported that the condition was 
now resolved.  On examination, hands and feet showed no 
lesions or scars related to present or past tinea infections.  
The diagnosis was healed tinea manus and pedis without 
residual scarring or nail plate disfigurement.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.  

Therefore, based on the evidence of record, the preponderance 
of the competent medical evidence is against a finding that 
the Veteran currently suffers from a skin disability.  The VA 
examination found that any prior skin issues had been 
resolved without any residuals.  Further, the Board finds it 
significant that there are no medical records pertaining to 
any skin disability after service so there is no supporting 
evidence of continuity of pertinent symptomatology since 
service.  Moreover, importantly, despite previous claims, the 
Veteran is now stating that his skin disability has been 
resolved.  In sum, while he has not clearly withdrawn his 
appeal with respect to this issue, the Veteran has indicated 
that he no longer has a skin disability.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
for skin disability, described as fungal infection of hands 
and feet.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for skin disability, 
described as fungal infection of hands and feet, is not 
warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


